Citation Nr: 0708424	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  05-21 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been obtained to reopen 
the veteran's service connection claim for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 

INTRODUCTION

The veteran had active service from July 1990 to June 1996.                 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 2005 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.    

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.	In December 2003, the veteran claimed service connection 
for PTSD.

2.	In a March 2004 rating decision, the RO denied the 
veteran's service connection claim for PTSD, which became 
final as the veteran did not appeal the decision.  

3.	In October 2004, the veteran filed a claim to reopen her 
service connection claim for PTSD.  

4.	In the March 2005 rating decision currently on appeal, the 
RO denied the veteran's October 2004 claim.  


CONCLUSIONS OF LAW

1.	A March 2004 RO rating decision that denied the veteran's 
claim for service connection for PTSD is final.  38 U.S.C.A. 
§ 7105 (2002); 38 C.F.R. § 20.200 (2006).   

2.	New and material evidence has been submitted to reopen a 
claim of service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen her service connection claim 
for PTSD.  In the interest of clarity, the Board will 
initially discuss whether this claim - and the underlying 
claim for service connection for PTSD - has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in December 2003 and November 2004.  38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  VA informed the 
veteran of the elements of her service connection claim and 
the evidence needed to substantiate her service connection 
claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VA requested from the veteran relevant evidence, or 
information regarding evidence which VA should obtain for the 
veteran (the Board also finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claim).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (veteran should be notified to submit any 
pertinent evidence in the veteran's possession).  VA advised 
the veteran of the respective duties of the VA and of the 
veteran in obtaining evidence needed to substantiate her 
claim.  And VA notified the veteran before the initial 
adjudication of her claim in March 2005.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).  

The Board notes two deficiencies with VCAA notification, 
however.  VA did not notify the veteran regarding effective 
dates for the awards of benefits.  See Dingess/Hartman, 
supra.  And VA did not notify the veteran of the requirement 
to submit new and material evidence to reopen a finally 
decided claim for service connection.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Nevertheless, the Board finds no 
prejudice in proceeding here.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.  
First,  the Board will grant the veteran's claim to reopen 
her service connection claim - so no prejudice is incurred 
from the lack of notice in accordance with Kent.  Second, the 
veteran's underlying service connection claim for PTSD will 
be remanded below - so no effective dates will be assigned 
here and no prejudice is incurred from the lack of notice in 
accordance with Dingess/Hartman.  In sum, the Board finds 
that VA satisfied VCAA notification requirements here with 
respect to the veteran's claim to reopen her service 
connection claim.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, the RO obtained medical records relevant to 
the appeal.  But VA did not provide the veteran with a VA 
compensation examination in accordance with 38 U.S.C.A. § 
5103A.  As such, her underlying service connection claim for 
PTSD will be remanded below for further medical inquiry.  

II.  The Merits of the Claim to Reopen the Service Connection 
Claim for PTSD

The veteran originally claimed service connection for PTSD in 
December 2003.  The RO denied this claim in a March 2004 
rating decision, which the veteran did not appeal.  That 
decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.200 (2006).  The veteran filed a claim to reopen 
this service connection claim in October 2004, which the RO 
denied in March 2005.  The veteran filed a notice of 
disagreement against this decision, and a substantive appeal.  
Id.  Before addressing the merits of the underlying service 
connection claim, the Board must first determine whether new 
and material evidence has been submitted to reopen that 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).   

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  If there is no evidence of a chronic condition 
during service or during an applicable presumptive period, 
then a showing of continuity of symptomatology after service 
is required to support a claim for service connection.  
38 C.F.R. § 3.303(b).      

The relevant evidence at the time of the March 2004 final 
rating decision consisted of service medical records and the 
veteran's statements.  Based on this evidence, the RO denied 
the veteran's claim.  Again, this decision became final.  It 
is therefore not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. § 
20.302.

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  Under VA law and regulations, if new and 
material evidence is presented or secured with respect to a 
final decision, the Secretary shall reopen and review the 
former disposition of that claim.  See 38 U.S.C.A. § 5108.  
When a claim to reopen is presented, a two-step analysis is 
performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According 
to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2006).  New and material evidence cannot 
be cumulative or redundant.  Id.

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since the final 
March 2004 rating decision.  Since that decision, the RO has 
received additional statements from the veteran, a transcript 
of the veteran's August 2005 Board hearing, a February 2005 
private therapist's letter indicating a diagnosis of PTSD for 
the veteran, and VA treatment records, some of which address 
the veteran's psychiatric state.  

This is certainly new evidence in the claims file.  It has 
been included in the claims file since the March 2004 rating 
decision.  The Board finds that some of the evidence is 
material evidence as well.  The private therapist's letter 
and the VA treatment records relate to the central 
unestablished fact necessary to substantiate the veteran's 
service connection claim - this new evidence is medical 
evidence that addresses the issue of whether the veteran's 
claimed in-service sexual attack relates to her current 
psychiatric problems, particularly to her diagnosed PTSD.  38 
C.F.R. § 3.156(a).  See Hickson v. West, 12 Vet. App. 247, 
251 (1999).  Accordingly, the claim for service connection 
for PTSD is reopened.   

Having reopened the veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review at 
this time.  In Bernard v. Brown, 4 Vet. App. 384 (1994), the 
Court held that before the Board can address a question that 
has not been decided by the RO, it must determine whether the 
veteran has been given adequate notice of the need to submit 
evidence or argument on that question, and an opportunity to 
address the question at a hearing, and, if not, whether the 
veteran is prejudiced thereby.  

The Board finds that the veteran has not been provided 
adequate notice or assistance here, and therefore finds a 
remand appropriate.  First, VA has not submitted to the 
veteran a sufficiently detailed VCAA letter.  Second, VA has 
not provided the veteran with a VA compensation examination 
and nexus opinion.  The Board finds an examination and nexus 
opinion necessary here because, as the record now stands, 
there is a reasonable possibility that an examination and 
opinion would aid the veteran in substantiating her claim.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened.  


REMAND

As indicated earlier, the veteran has not been notified 
regarding effective dates for the award of benefits.  As 
such, VA should reissue the veteran a VCAA letter addressing 
her service connection claim for PTSD.  

Moreover, the Board finds further medical inquiry and opinion 
necessary in this matter to decide the veteran's core 
contention - that a sexual attack in service caused her to 
acquire PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The claims file must be reviewed to 
ensure that any notification action 
required by the VCAA, and its 
implementing regulations, court 
decisions, and VA directives is 
completed, to at least include a VCAA 
notice letter advising the veteran of 
effective dates for the awards of 
benefits.  See Dingess/Hartman, supra.  

2.  The veteran should be scheduled for a 
VA examination with a specialist in order 
to determine the nature, severity and 
etiology of any current PTSD.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
veteran's complaints should be recorded 
in full.  

3.  The examiner should then advance an 
opinion on the likelihood (likely, at 
least as likely as not, not likely) that 
any diagnosed PTSD relates to service.  
The examiner should provide a complete 
rationale for conclusions reached.   

4.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and her representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


